DETAILED ACTION
	This action is responsive to the amendment received 26 January 2022.  The amendment has been entered.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The §112 rejection of claim 7 has been overcome by amendment and is withdrawn.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 15 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Dong et al. (US 2016/0111531, of record).
(Re Claim 15) Dong teaches a device comprising (see Figs. 7A-7B and supporting text): 
a fin structure (13) disposed over a semiconductor substrate (11); and a gate stack (G5, 17-5) disposed over a portion of the fin structure (a portion being the center line or midpoint of fin), wherein the gate stack includes a first portion and a second portion, the second portion is between the first portion (portion away from fin) and the fin structure, and the second portion becomes narrower along a direction towards the portion of the fin structure (gate becomes narrower towards the center portion of the fin), wherein the second portion of the gate stack is positioned closer to the fin structure than the first portion of the gate stack, wherein the first portion of the gate stack is longer than the second portion of the gate stack and has a substantially constant width (see Fig. 7A, longer first portion extending across 15 and having constant width, the second portion on side of fin).
(Re Claim 20) wherein the first portion of the gate stack interfaces with the second portion of the gate stack (Fig. 7A).

s 1-3, 5-11, 15-16, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takeuchi et al. (US 2009/0134454, of record).
(Re Claim 1) Takeuchi teaches a device comprising (see Fig. 15 and supporting text): 
a fin structure (44) disposed over a substrate (46), the fin structure extending along a first direction (Fig. 15); 
a gate stack (88, 43) disposed over the fin structure (44), wherein the gate stack includes a first portion and a second portion extending along a second direction adjacent to the fin structure, the second direction being perpendicular to the first direction (Fig. 15), wherein the first portion is longer and wider than the second portion (first portion extending across 45 away from fin is longer than the second portion at the fin and the first portion is wider at the top than the second portion is at the base/closest to fin), the first portion having a substantially constant width (the first portion has a constant width at the top surface, it also has a constant width at the base, it also has a constant width in a plan view, etc.), wherein the second portion of the gate stack includes a sidewall surface extending towards the fin structure at a third direction, the third direction being different than the first direction and the second direction (Fig. 15), wherein the second portion of the gate stack is positioned closer to the fin structure than the first portion; and a source/drain feature disposed on the fin structure (fin is doped thereby forming source/drain regions thereon).
(Re Claim 2) wherein the first portion of the gate stack interfaces with the second portion of the gate stack (Fig. 15).
(Re Claim 3) wherein the first portion of the gate stack incudes a gate electrode layer and the second portion of the gate stack includes the gate electrode layer (Fig. 15, gate electrode 88).
(Re Claim 5) wherein the gate stack includes a gate electrode and a gate dielectric layer, and wherein the sidewall surface is defined by the gate electrode, and wherein the gate dielectric layer is disposed over the fin structure between the gate electrode and the fin structure (gate electrode 88, gate dielectric 44, Fig. 15).
(Re Claim 6) wherein the sidewall surface of the gate electrode interfaces with a surface of the gate dielectric layer at acute angle, wherein the acute angle ranges from about 10° to about 70° (Fig. 15).

(Re Claim 8) Takeuchi teaches a device comprising (see Fig. 15 and supporting text): 
a fin structure (44) disposed over a semiconductor substrate (46); a gate stack (88, 43) disposed over the fin structure (44), the gate stack including: a gate dielectric (43) disposed over the fin structure (44), the gate dielectric having a sidewall facing away from the fin structure (outer surface of 43 facing away from fin); a gate electrode (88) disposed over the gate dielectric (43), the gate electrode having a first portion (portion extending away from fin across 45) and a second portion (portion at fin), the first portion positioned further away from the fin structure than the second portion, the first portion being longer than the second portion and having a substantially constant width (the first portion has a constant width at the top surface, it also has a constant width at the base, it also has a constant width in a plan view, etc.), the second portion having a sidewall that intersects with the sidewall of the gate dielectric such that an acute angle is formed between the sidewall of the gate dielectric and the sidewall of the gate electrode (Fig. 15: there is an acute angle between 88 and 43).
(Re Claim 9) wherein the acute angle ranges from about 10° to about 70° (Fig. 15).
(Re Claim 10) wherein the gate electrode includes a metal material layer (paras. [0035], [0080], [0222], [0223], [0248]).
(Re Claim 11) wherein the sidewall of the gate electrode interfaces with the gate dielectric at the acute angle at a height greater than a height of the fin structure (Fig. 15).
(Re Claim 15) Takeuchi teachers a device comprising (Fig. 15 and supporting text): 
a fin structure (44) disposed over a semiconductor substrate (46); and a gate stack (88, 43) disposed over a portion of the fin structure; wherein the gate stack includes a first portion (portion extending across 45 away from the fin) and a second portion (small portion at fin), the second portion is between the first portion and the fin structure, and the second portion becomes narrower along a direction towards the portion of the fin structure (Fig. 15), wherein the second portion of the gate stack is positioned closer to the fin structure than the first portion of the gate stack, wherein the first portion of the gate stack is longer (portion extending across 45) than the second portion of the gate stack (small portion 
(Re Claim 16) wherein the first portion has a first width, the second portion has a second width adjacent to the fin structure, and a ratio of the second width to the first width is in a range from about 0.6 to about 0.96 (Fig. 15).
(Re Claim 20) wherein the first portion of the gate stack interfaces with the second portion of the gate stack (Fig. 15).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Takeuchi et al. as applied above, and further in view of Oh et al. (US 2013/0249003).
(Re Claim 12) wherein the gate stack further includes: a work function layer disposed over the gate dielectric layer; and a conductive fill layer disposed over the work function layer.
While Takeuchi discloses various metals for the gate (e.g. see (paras. [0035], [0080], [0222], [0223], [0248]), Takeuchi does not explicitly recite the claimed combination.  Related art from Oh teaches the metal gate is formed using a combination of a work function metal and a conductive fill (Fig. 1, 147: MG1 and MG2, para. [0041]).  In view of Oh, one of ordinary skill in the art would recognize Takeuchi’s metal gate can be formed using a combination of a work function metal and a conductive fill since this combination allows for optimal tuning of the threshold voltage.
 (Re Claim 13) further comprising: a first epitaxial feature disposed on the fin structure on a first side of the gate stack; and a second epitaxial feature disposed on the fin structure on a second side of the gate stack that is opposite the first side. 
While Takeuchi makes no statements regarding epitaxial features or that the fins are grown epitaxially, it is unclear how an epitaxially formed feature differs from the fins already disclosed by Takeuchi.  For the purpose of examination, at best, the only structural implication of the recited epitaxial process limitation would be additional crystalline semiconductor material on existing crystalline epitaxially grow the fins (paras. [0040], [0062]) which would meet this limitation and furthermore that one may choose to etch back and epitaxially regrow the fins using a lattice mismatched material for imparting strain on the channel for improved performance (paras. [0073]-[0074]).  In view of Oh, one of ordinary skill would recognize the advantages of using (epitaxially grown) single crystal material for the fins which make up the source/drain and channel of the transistor.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Takeuchi et al.
(Re Claim 14) wherein the fin structure is integral with the semiconductor substrate and formed of the same material as the semiconductor substrate.  While Takeuchi’s Fig. 15 example apparently uses an SOI substrate, alternative embodiments show the finfet can be realized on bulk silicon wherein the fin is integral with the substrate and having the same material (see Figs. 2 and 10, paras. [0005]-[0006], [0180]).  In view of Takeuchi’s examples, one of ordinary skill in the art would find these are obvious alternatives, each having their own advantages and the choice would be dictated by routine design considerations, the bulk finfet having a lower cost substrate but with less isolation than SOI offers, while the SOI finfet will have improved device isolation but with a more expensive substrate.  Both alternatives are well-known in the art.

Double Patenting
	The double patenting rejection is withdrawn in view of the amended claims.

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.  While the amendments overcome some of the prior rejections, which have been withdrawn, Dong et al. and Takeuchi et al. still teach the limitations of the amended claims as applied in the updated rejections above. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIK T. K. PETERSON whose telephone number is (571)272-3997. The examiner can normally be reached M-F, 9-5 pm (CST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571)270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIK T. K. PETERSON/Primary Examiner, Art Unit 2822